Case 1:19-cr-00140-RBJ Document 40 Filed 10/24/19 USDC Colorado Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Criminal Case No. 1:19-cr-00140-RBJ

UNITED STATES OF AMERICA

Plaintiff,

RYAN MEDHURST,

Defendant.

 

NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL

 

Erik G. Fischer of the law firm Erik G. Fischer, P.C., hereby withdraws as attorney for
Ryan Medhurst, and Brian R. Leedy of the law firm Haddon, Morgan and Foreman, P.C., is
substituted therefore. Mr. Leedy assumes all further responsibilities for this case and copies of all
pleadings are to be hereafter directed to Haddon, Morgan and Foreman, P.C.

WHEREFORE, undersigned counsel request that the Court permit Mr.
Leedy to substitute as counsel of record, and issue an order withdrawing Erik G. Fischer

as counsel of record.

Dated: October 23, 2019
Case 1:19-cr-00140-RBJ Document 40 Filed 10/24/19 USDC Colorado Page 2 of 3

Respectfully submitted,

s/ Brian R. Leedy

Brian R. Leedy

HADDON, MORGAN AND FOREMAN, P.C.
150 East 10" Avenue

Denver, CO 80203

Phone: 303.831.7364

Fax: 303-832.1015

Email: brleedy@hmflaw.com

 

-and-

Respectfully submitted,

wf J
i
s/ LY

Erik G. Fischer

ERIK G. FISCHER, P.C.

125 South Howes Street, Suite 900
Fort Collins, CO 80521

Phone: 970-482-4710

Fax: 970-482-4729

Email: — erik@fischerlawgroup.com

 
Case 1:19-cr-00140-RBJ Document 40 Filed 10/24/19 USDC Colorado Page 3 of 3

CERTIFICATE OF SERVICE

[hereby certify that on October 23, I electronically filed the foregoing
Notice of Withdrawal and Substitution of Counsel

with the Clerk of Court using the CM/ECF system which will send notification of such
filing to the following:

U.S. Attorney's Office-Denver

1801 California Street, Suite 1600
Denver, CO 80202

s/ Carrie Warren

 
